Citation Nr: 0820329	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  07-23 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable rating for perennial 
allergic rhinitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel








INTRODUCTION

The veteran had active service from October 2002 to June 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted service connection for 
perennial allergic rhinitis, but assigned a noncompensable 
rating, effective from June 2005.


FINDING OF FACT

The veteran's service-connected perennial allergic rhinitis 
has been manifested by three to six non-incapacitating 
episodes in a one year period, characterized by headaches, 
pain, and purulent discharge or crusting; this disability has 
not resulted in any incapacitating episodes requiring 
prolonged antibiotic treatment, more than six non-
incapacitating episodes in a one year period, characterized 
by headaches, pain, and purulent discharge or crusting, or 
radical surgery, and has not resulted in polyps or in a 50 
percent or greater obstruction of nasal passage on both sides 
or complete obstruction on one side.


CONCLUSION OF LAW

The criteria for an initial 10 percent, but not greater, 
rating for service-connected perennial allergic rhinitis have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Codes 
6514, 6522 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The veteran's claim for an initial compensable rating for 
perennial allergic rhinitis arises from her disagreement with 
the initial evaluation following the grant of service 
connection.  It has been held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by her, and for 
which she authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated with the claims 
folder the service treatment records and VA post-service 
outpatient treatment records, and although the veteran has 
asserted that she was given inadequate notice of a November 
10, 2005 VA examination that had been scheduled to better 
determine the severity of her perennial allergic rhinitis, 
the record reflects that the address noted on a record 
documenting the veteran's failure to report for the 
examination was the most recent address for the veteran at 
that time.  This is further substantiated by the fact that 
notice of an address change for the veteran was not received 
until May 2006, long after the scheduled examination in 
November 2005.  Therefore, the Board finds that a reasonable 
effort was made by VA to afford the veteran with an 
appropriate VA examination based on proper notice, and that 
the veteran's failure to report for that examination requires 
the Board to decide the claim on appeal based on the evidence 
of record.  

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced by the Board's 
adjudication of her claim.  



II.  Entitlement to an Initial Compensable Rating for 
Perennial Allergic Rhinitis

Service connection for perennial allergic rhinitis was 
established by the January 2006 rating decision, at which 
time a noncompensable rating was assigned, effective June 27, 
2005.  

December 2004 VA respiratory examination revealed that 
allergy testing had been positive for numerous allergies to 
include tree pollen, mold, mildew, and plant pollens, and the 
veteran's current medications included Allegra and Singulair.  
Examination of the low turbinates revealed that they were 
pink and moist.  Sinuses were not tender to percussion.  

VA outpatient treatment records for the period of April 2005 
to May 2006 reflect that later in December 2004, the veteran 
underwent routine evaluation for several conditions, 
including environmental allergies and headaches.  She 
reported chronic allergy symptoms of nasal congestion, sinus 
drainage, and headaches.  It was thought that her headaches 
were secondary to her allergies.  Nasal mucosa was pale.  The 
plan was to substitute Allegra for Claritin, and for the 
veteran to also use Singulair.  The veteran again underwent 
routine evaluation for her allergies and headaches in April 
2005.  At this time, the veteran reported that she had been 
told that her headaches were related to her sinuses and that 
she got one every day.  The impression included environmental 
allergies, and the veteran was to be referred for allergy 
consultation.  

In May 2005, the veteran complained of daily headaches, post-
nasal drainage, intermittent ear blocking and aching, and 
occasional vertigo.  She reported 5 or 6 courses of 
antibiotics for "sinusitis" in the past year.  In the 
morning, the veteran felt as though she might be catching a 
cold in addition to her usual runny nose, sneezing and runny 
eyes.  Examination of the nasal membranes and turbinates 
revealed that they were very swollen and bluish.  There were 
no polyps.  Slight, clear discharge was noted bilaterally.  
The assessment was atopic patient with allergic rhinitis by 
history, previous course of specific allergen immunotherapy 
(SIT) was helpful but too brief, asthma, probably mostly 
allergic, and chronic rhinosinusitis, a significant problem 
in its own right.

In September 2005, the veteran was admitted to the hospital 
with complaints of dyspnea, coughing, and wheezing with onset 
one day prior to admission.  It was also noted that she had a 
history of environmental allergies.  Examination of the ears, 
nose, and throat was negative.  The impression included acute 
exacerbation o asthma, hypoxemia, and history of perennial 
allergic rhinitis.

VA allergy clinic consultation in May 2006 revealed that 
nasal membranes and oropharynx were moderately edematous and 
red, with slight, clear discharge.  The assessment was that 
the veteran was strongly allergic to spring-summer pollens, 
and slightly allergic to mites and a few molds.  The veteran 
was considered to be an excellent candidate for SIT if her 
asthma could be adequately controlled.  The examiner believed 
that the veteran's response to Prednisone was blunted by an 
intercurrent infection at the time of her last visit in May 
2005.

VA treatment records for the period of November 2006 to June 
2007 reflect that in November 2006, the veteran reported 
symptoms of sneezing, itching, nasal pruritus, congestion, 
and ocular symptoms since her last visit.  She also 
complained of frontal headaches.  She had completed the 
steroids given in May and had to take one dose after that due 
to increased symptoms.  The veteran reported a history of a 
nasal polyp, but that she never had surgery or was seen in 
the ears, nose, and throat clinic.  Examination revealed that 
the nasal turbinates were without obstruction and that there 
were clear secretions.  There was a possible nasal polyp on 
the right.  The assessment included allergic rhinitis and 
conjunctivitis triggering headaches and asthma and possible 
polyp on the right.  The veteran was to be started on SIT and 
a 14-day course of oral steroids which was then to be 
followed by nasal steroids.  

In January 2007, the veteran's complaints included persistent 
congestion and she was placed on another course of steroids.  
In June 2007, the veteran noted that she had been getting her 
allergen injections at the VA twice weekly beginning in 
February until it expired in May.  Examination at this time 
revealed that nasal membranes and turbinates were slightly 
red and swollen.  No polyps or discharge was visible.  The 
assessment was delayed course of shots due to administrative 
problems.  The veteran was to continue SIT.

Disabilities of the respiratory system, including diseases of 
the nose and throat, are evaluated under 38 C.F.R. § 4.97.  
Pertinent criteria for evaluating the veteran's perennial 
allergic rhinitis are found in Diagnostic Code 6514, for 
chronic sinusitis, and Diagnostic Code 6522 for allergic or 
vasomotor rhinitis.

Under 38 C.F.R. § 4.97 Diagnostic Code 6514, a noncompensable 
rating is assigned for sinusitis detected by x-ray only.  Id.  
A 10 percent rating is assigned for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  Id.  A 30 percent rating is assigned for three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non- incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Id.  A 50 percent rating is assigned 
following radical surgery with chronic osteomyelitis; near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  An incapacitating episode 
of sinusitis means one that requires bed rest and treatment 
by a physician.  Id.  

38 C.F.R. § 4.97 Diagnostic Code 6522 provides for a 10 
percent rating for allergic or vasomotor rhinitis without 
polyps, but where there is greater than 50-percent 
obstruction of the nasal passages on both sides or complete 
obstruction on one side.  A 30 percent rating is available 
for allergic or vasomotor rhinitis with polyps.  Id. 

The Board has carefully reviewed the VA treatment records 
indicated above, and while the existence of a possible polyp 
on the right was noted in November 2006, no polyp was found 
in June 2007, and greater than 50 percent nasal obstruction 
has never been demonstrated on either side.  Thus, the 
veteran's perennial allergic rhinitis clearly does not 
warrant a compensable rating under Diagnostic Code 6522.  

However, with respect to Diagnostic Code 6514, although the 
record indicates that nasal discharge was repeatedly noted as 
clear, given the persistent finding of discharge, and a 
pattern of two to three non-incapacitating episodes 
characterized by headaches and some achiness, the Board will 
give the veteran the benefit of the doubt, and conclude that 
the symptoms of her perennial allergic rhinitis warrant an 
initial 10 percent rating for three to six non-incapacitating 
episodes in a one year period, characterized by headaches, 
pain, and purulent discharge or crusting under Diagnostic 
Code 6514.  

In considering entitlement to an even higher rating under 
this diagnostic code, the Board finds that the record 
supports a finding of at most three episodes per year, and 
that entitlement to a 30 percent rating on the basis of six 
or more non-incapacitating episodes is therefore clearly not 
warranted.  In addition, the Board is unable to classify the 
veteran's episodes as incapacitating, since there is no 
evidence in the record that she required bedrest in 
conjunction with treatment by a physician for her perennial 
allergic rhinitis, as is required to qualify for an 
"incapacitating episode" under the rating criteria.  Nor is 
there any evidence that her perennial allergic rhinitis has 
ever required radical surgery.  Consequently, the evidence is 
against an initial rating in excess of 10 percent for this 
disability.


ORDER

Entitlement to an initial 10 percent rating for perennial 
allergic rhinitis is granted, subject to the law and 
regulations governing the payment of monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


